DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahasi et al (US 2011/0068687 A1) in view of Van de Ven et al (US 2011/0074289 A1).
In regard to claim 1, Takahasi et al disclose a light bulb apparatus, comprising: 
a housing defining a tubular part (41/47) and a trumpet part (45); 
a sleeve housing comprising a neck part (57) and a protruding part (53), wherein the neck part is enclosed by the tubular part of the glass housing, the protruding part is exposed outside tubular part; 
a light source plate (5, 61, and 63) fixed to the sleeve housing; 
a sleeve connector wrapping an exterior surface of the protruding part (the sleeve connector is the exterior surface of the protruding part); 
a light passing cover (9) that has a flat surface (bottom of the cover facing 35 is flat) and an edge (outer circumference of cover) of the light passing cover is aligned (the edge fits into the trumpet part, thus is aligned) with an edge of the trumpet part; and 
an Edison cap (15) attached to the sleeve connector. (Figure 1; see at least [0075] and [0094])
Takahasi et al fail to disclose that the housing is glass. However, the Examiner takes official notice that glass is notoriously old and well-known and that its advantages were deeply understood by Takahasi et al and those of ordinary skill between the date of this reference and the filing of the instant application, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the housing of glass in order to strengthen the outer-shell (tempered shatter-proof glass is old and well-known), provide electrical insulation while provide a heat sink (glass does not conduct electricity but does reasonably well in conducting heat, making it an ideal material for electrical applications having light sources which generate heat), and to provide a desirable decorative appearance (glass, unlike many light transmissive plastics in the art, is unlikely discolor or deform from the elements).
In regard to the amendment filed 08/17/2022, Takahasi et al fail to disclose a light passing cover that is a flat plate.
Van de Ven et al teaches a flat plate light passing cover (109). (Figure 4; see at least [0033])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the light passing cover of Takahasi et al with that of Van de Ven et al in order to change the shape of the resulting light distribution. 

In regard to claim 2, Takahasi et al disclose that thee sleeve housing has a sleeve trumpet (55) extended from the neck part toward the trumpet part of the glass housing, the sleeve trumpet prevents the sleeve housing moving downwardly when the sleeve trumpet engages the trumpet part of the glass housing. (Figure 1; see at least [0075] and [0094])

In regard to claim 3, Takahasi et al fail to explicitly disclose that the sleeve trumpet has a reflective layer in an inner surface for reflecting a light of the light source plate. However, Takahasi et al teaches that “an inner circumferential surface of the recess is reflective. The above structure allows collecting light emitted from the LED module, and improves the lamp efficiency.” (See [0034])
Where the general teaching of reflective layers are both taught by the reference and generally well-known, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a reflective layer on the sleeve trumpet in order to optimize the resulting light distribution.

In regard to claim 4, Takahasi et al disclose that the sleeve connector has a screw groove on an exterior surface of the sleeve connector for fixing the Edison cap by rotation. (Figure 1; see at least [0075] and [0094])

In regard to claim 5, Takahasi et al fail to explicitly disclose that the sleeve connector is fixed to the Edison cap with a rivet.
However, the Examiner takes official notice that end cap rivet on Edison bulbs is notoriously old and well-known (this dates to about the time of the invention of Edison light bulbs themselves), and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a rivet in the end cap of the Edison base of Takahasi et al in order to provide a quality contact for the electrical terminal and to provide an additional connection means to secure the base onto the sleeve. 

In regard to claim 7, Takahasi et al disclose that the housing has a concave stop structure (47) for preventing the sleeve housing moving downwardly when the neck part of the sleeve housing engages the concave stop structure. (Figure 1; see at least [0075] and [0094])

In regard to claim 8, Takahasi et al disclose that the sleeve housing has a gap opening for adjustment during thermal expansion and contraction (there is clearly gaps depicted throughout Figure 1—these gaps would allow for adjustment during thermal expansion/contraction). (Figure 1; see at least [0075] and [0094])

In regard to claim 9, Takahasi et al disclose that a driver (65 and 67) is disposed inside the sleeve housing. (Figure 1; see at least [0105] and [0106])

In regard to claim 10, Takahasi et al disclose that the driver has a driver plate (63) mounted with driver circuits, the driver plate is inserted to the sleeve housing along a sliding track of the sleeve housing (this claim is relatively broad—a “sliding track” does not obligated two recesses on both side of the plate which guide and hold the plate within the lamp, as commonly known in the art—instead, “sliding track” is very broad, and the recess as disclosed is enough to be considered a “sliding track” as it is a space in which the plate may be slid into). (Figure 1; see at least [0105] and [0106])

In regard to claim 15 and 16, Takahasi et al fail to disclose a heat dissipation glue layer between the glass housing and the sleeve housing. However, the Examiner takes official notice that heat sinking adhesives are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to install thermal adhesive between the elements of the bulb of Takahasi et al in order to ensure the lamp does not come loose and un-assembly itself, to prevent a user from easily dissembling the lamp thus avoiding electrical shock, and to ensure heat generated by the light source and electronics is sufficiently dissipated—thermal adhesives improve thermal conduction across elements where air gap conduction and thermal radiation cannot be relied upon. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahasi et al (US 2011/0068687 A1) in view of Van de Ven et al (US 2011/0074289 A1), and further, in view of Maxik et al (US 2010/0277067 A1).
In regard to claim 6, Takahasi et al fail to disclose that the sleeve connector has a screw groove on an interior surface of the sleeve connector for fixing the protruding part by rotation.
Maxik et al teaches a sleeve connector that has a screw groove on an interior surface of the sleeve connector for fixing the protruding part by rotation. (Figure 5; see at least [0047])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the end cap connection parts of Takahasi et al with that of Maxik et al in order to simplify assembly.

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahasi et al (US 2011/0068687 A1) in view of Van de Ven et al (US 2011/0074289 A1), and further, in view of Yuan et al (US 2014/0211497 A1).
In regard to claim 11 and 12, Takahasi et al fail to disclose a lens is standing upon the light source plate. (Figure 1; see at least [0075])
Yuan et al teach a lens (70) is standing upon the light source plate, and as recite in claim 12, that there are multiple concentric circles with different height levels disposed on a top surface of the lens (“top surface”, without explicit relational geometry defined in the claim, is broad—the surface having the concentric Fresnel lens circles can be considered a “top surface”). (Figure 7; see at least [0085])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the lens of Yuan et al into the bulb of Takahasi et al in order to optimize the efficiency of and shape the resulting light distribution.

In regard to claim 13, Takahasi et al disclose a light passing cover (9) covers the lens. Figure 1; see at least [0075])

In regard to claim 14, Takahasi et al disclose a driver component is placed on the light source plate outside covering of the lens. (Figure 1; see at least [0105] and [0106])

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahasi et al (US 2011/0068687 A1) in view of Van de Ven et al (US 2011/0074289 A1), and further, in view of Wolf et al (US 2007/0109763 A1).
In regard to claim 17 and 18, Takahasi et al fail to disclose that the sleeve connector is manually rotatable for changing a setting of LED modules on the light source plate, and as recited in claim 18, that there is a manual switch for changing a setting of LED modules on the light source plate.
Wolf et al teach that “switch mechanisms can vary greatly from a single switch, a toggle switch, a lanyard-type switch, one, two and three button type interfaces, rotating switches built in to either the base or housing and remote controls.” (See [0106])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the rotating switch built into the base of Wolf et al into the base of Takahasi et al in order to allow for manual control of the functions of the lamp.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahasi et al (US 2011/0068687 A1) in view of Van de Ven et al (US 2011/0074289 A1), and further, in view of Lynn et al (US 2015/0062893 A1).
In regard to claim 19, Takahasi et al fail to disclose an ultra-violet light source and a motion sensor is disposed on the light source plate, when the motion sensor indicates no person is nearby, the ultra-violet light source emits ultra-violet light to perform sterilization, and as recited in claim 20, that the ultra-violet light is turn off after a predetermined time period.
Lynn et al teaches an ultra-violet light source (20) and a motion sensor (80), when the motion sensor indicates no person is nearby, the ultra-violet light source emits ultra-violet light to perform sterilization, and as recited in claim 20, that the ultra-violet light is turn off after a predetermined time period. (Figure 4; see at least [0045])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the sterilization unit of Lynn et al into the lamp of Takahasi et al in order to provide a sterilization function. 


    PNG
    media_image1.png
    497
    716
    media_image1.png
    Greyscale


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875